April    5,    1971


Honorable Lauro Crus                   Opinion No. M- 826
Chairman, Public Lands and
  Buildings Committee                  Re:     Whether H.B. No. 22, 62nd
Capitol Building                               Leg., R.S., 1971, is in
Austin, Texas 78711                            substance covered by
                                               Article 6145-9, Vernon's
Dear Representative Crus:                      Civil Statutes.

          Your recent letter inquires whether the substance of
H.B. No. 22, 62nd Leg., R.S., 1971, is already cwered by Article
6145-9, Vernon's Civil Statutes.

          We are of the opinion that Article 6145-9 does not
expressly or specifically make provision for those things ap-
parently sought to be accomplished by H.B. No. 22.

          H.B. No. 22 reads as follows:

          "Section 1. Chapter 500, Acts of the 55th
     Legislature, Regular Session, 1957, as amended
     (Article 6145, Vernon's Texas Civil Statutes),
     is amended by adding a Section 9c to read as
     follows:

           'Section 9c. (a) No county may alter, damage,
     destroy, sell, or lease the courthouse of the county
     without first giving six months' notice to the Texas
     State Historical Survey Committee.

           '(b) If, after notice, the Committee determines
     that a courthouse has historical significance worthy
     of preservation, the Cosunittee shall notify the com-
     missioners court of the county within 30 days after
     receiving notice from the county. A county may not
     alter, damage, destroy, sell, or lease its court-
     house for 100 days after receiving notice from the

                                 -4005-
Honorable Lauro Cruz, page 2      (M-826)



     Committee. The Committee shall cooperate with in-
     terested persons during the lBO-day period to pre-
     serve the historical heritage of the courthouse.

          '(c) A county may carry out ordinary mainte-
     nance and repairs of its courthouse without notice
     to the Committee.'"

          Section 6 of Article 6145-9 provides that certain
buildings of "historical, archeological, scientific, or educa-
tional interest" are State Archeological Landmarks and the prop-
erty of the State of Texas, but the statute does not in terms
provide that a county courthouse is a building of "historical,
archeological, scientific, or educational interest".

         We answer your inquiry in the negative.

                         SUMMARY

          The requirement of H.B. 22, 62nd Leg., R.S.,
     1971, that "No county may alter, damage, destroy,
     sell, or lease the courthouse of the county without
     first giving six months' notice to the Texas State
     Historical Survey Committee" is not comprehended
     within the Antiquities Code of Texas (Art. 6145-9,
     V.C.S.).

                                  Very truly yours,

                                  CRAWFORD '2.MARTIN
                                  Attorney General of Texas



                                  BY
                                       NOW WHITE
                                       First Assistant

Prepared by James S. Swearingen
Assistant Attorney General



                               -4006-
.     .




    Honorable Lauro Cruz, page 3      (M-826)



    APPROVED:
    OPINION COMMITTEE

    Kerns Taylor, Chairman
    W. E. Allen, Co-Chairman
    Kenneth Nordquist
    William J. Craig
    Linward Shivers
    Malcom Smith

    MEADE F. GRIFFIN
    Staff Legal Assistant

    ALFREDWALKER
    Executive Assistant




                                   -4007-